Exhibit 10.2

 
 
WindTamer Corporation
 
Stock Option Award Agreement
 
 
This award agreement (this “Award Agreement”), dated as of November 15, 2009,
sets forth the terms and conditions of an award of stock options to purchase
with respect to shares (“Shares”) of Common Stock (“Common Stock”) of WindTamer
Corporation (the “Company”) granted to you (the "Optionee") by the Company under
the WindTamer Corporation 2008 Equity Incentive Plan (the “Plan”).
 
In consideration of the covenants set forth in this Agreement, the parties agree
as follows:


1. Option Information
 
(a) Date of Grant:
November 15, 2009
   
(b) Optionee:
William Schmitz
   
(c) Number of Shares:
1,500,000
   
(d) Exercise Price:
Equal to the last trade on the first day of trading of the Company’s common
stock on the OTC Bulletin Board.

 
2. Acknowledgments


(a) Optionee is an Employee of the Company.


(b) The Board of Directors of the Company (the “Board”) has authorized the
granting to Optionee of a Nonstatutory Option (“Option“) to purchase Shares of
Common Stock upon the terms and conditions hereinafter stated.


3. Shares; Price


The Company hereby grants to Optionee the right to purchase, upon and subject to
the terms and conditions herein stated, the number of Shares of Common Stock set
forth in Section 1(c) above at the price per Share set forth in Section 1(d)
above (the “Exercise Price“).


4. Term of Option


This Option shall expire, and all rights under it to purchase the Shares, shall
terminate ten years from the date of this Award Agreement, unless terminated
earlier pursuant to the terms hereof.  Nothing contained in this Award Agreement
shall be construed to interfere in any way with the right of the Company to
terminate Optionee as an Employee the Company, or to increase or decrease the
compensation paid to Optionee from the rate in effect as of the date of this
Agreement.
 
 

--------------------------------------------------------------------------------

 

 
5. Vesting of Option


 
Except as provided in Paragraph 7, you shall become vested in the Options, and
the Options shall become exercisable, in the following installments on the
following dates (each, a “Vesting Date”):
 
(a)  
 250,000 of the Options on the first anniversary of the Date of Grant as set
forth in Section 1(a) above (“Date of Grant”);

 
(b)  
 250,000 of the Options on the second anniversary of the Date of Grant; and

 
(c)  
1,000,000 of the Options on the third anniversary of the Date of Grant.

 
6. Exercise


(a) This Option shall be exercised by delivery to the Company of (a) written
notice of exercise stating the number of Shares being purchased (in whole shares
only) and such other information set forth on the form of Notice of Exercise
attached to this Agreement as Appendix A, and (b) a check or cash in the amount
of the Exercise Price of the Shares covered by the notice (or such other
consideration as has been approved by the Board consistent with the Plan,
including, without limitation, cashless exercise as provided in Section 8(d)(v)
of the Plan).


(b) Pursuant to Section 13 of the Plan, this Option shall not be assignable or
transferable, except by will or by the laws of descent and distribution, or by
gift or domestic relations orders to the Optionee’s Family Members who agree to
be bound by the terms of this Agreement. "Family Member" for purposes of this
Agreement, includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the employee's household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the employee) control the management of assets, and any other entity in
which these persons (or the employee) own more than fifty percent of the voting
interests.


7. Termination of Service


If Optionee's service as an Employee of the Company terminates for any reason,
including, without limitation, death or disability, the provisions of Section 9
of that certain Employment Agreement, dated November 15, 2009, between Optionee
and the Company, as may be amended and restated from time to time, shall govern
subsequent vesting and rights to exercise the Options.


8. No Rights as Shareholder


Optionee shall have no rights as a shareholder with respect to the Shares
covered by any installment of this Option until the effective date of the
issuance of shares following exercise of this to Option, and no adjustment will
be made for dividends or other rights for which the record
 
 
2

--------------------------------------------------------------------------------

 
 
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 9 below.


9. Recapitalization; Dissolution or Change in Control


(a) Subject to any required action by the shareholders of the Company, the
number of Shares covered by this Award Agreement, and the Exercise Price
thereof, shall be proportionately adjusted as provided in Section 14(a) of the
Plan.


(b) In the event of a proposed dissolution or liquidation of the Company, this
Award Agreement shall be governed by Section 14(b) of the Plan.


(c) In the event of a Change in Control of the Company, this Award Agreement
shall be governed by Section 14(c) of the Plan.  Notwithstanding anything to the
contrary contained in the Plan, upon a Change of Control all of the Options
shall become exercisable immediately prior to such Change of Control and none of
the Options shall be terminated without the prior written consent of the
Optionee.


(d) The grant of this Award Agreement shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.


10. Taxation Upon Exercise of Option


Optionee understands that, upon exercise of this Option, Optionee will recognize
income, for Federal and state income tax purposes, in an amount equal to the
amount by which the fair market value of the Shares, determined as of the date
of exercise, exceeds the Exercise Price. The acceptance of the Shares by
Optionee shall constitute an agreement by Optionee to report such income in
accordance with then applicable law and to cooperate with Company in
establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes. Withholding for federal or state income and
employment tax purposes will be made, if and as required by law, from Optionee's
then current compensation, or, if such current compensation is insufficient to
satisfy withholding tax liability, the Company may require Optionee to make a
cash payment to cover the liability as a condition of the exercise of this
Option.


11. Modification, Extension and Renewal of Options


The Board or a Committee thereof may modify, extend or renew this Option or
accept its surrender (to the extent not yet exercised) and authorize the
granting of a new option in substitution for it (to the extent not yet
exercised), subject at all times to the Code and New York law.  Notwithstanding
the provisions of this Section 11, no modification shall, without the consent of
the Optionee, alter to the Optionee's detriment or impair any rights of Optionee
hereunder, except for the Board’ authority to make adjustments as provided in
Section 9 above.
 
 
3

--------------------------------------------------------------------------------

 
 
12. Restrictions on Transfer


Unless and until the Shares represented by this Option are registered under the
Securities Act, all certificates representing the Shares and any certificates
subsequently issued in substitution therefore and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:


THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT“) OR UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.


The certificates shall bear such other legend or legends as the Company and its
counsel deem necessary or appropriate. Appropriate stop transfer instructions
with respect to the Shares have been placed with the Company's transfer agent.


13. Notices


Any notice required to be given pursuant to this Option or the Plan shall be in
writing and shall be deemed to be delivered upon receipt or, in the case of
notices by the Company, 3 days after deposit in the U.S. mail, postage prepaid,
addressed to Optionee at the address last provided by Optionee for use in
Company records related to Optionee.


14. Applicable Law


This Option has been granted, executed and delivered in the State of New York,
and the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.
 
 
 

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.




WINDTAMER CORPORATION




By:           _/s/ Gerald E. Brock_______
Name:  Gerald Brock
Title:    Chief Executive Officer




Optionee




_/s/ William Schmitz_______
Name:   William Schmitz
 
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
APPENDIX A


NOTICE OF EXERCISE OF STOCK OPTION


To:           WindTamer Corporation


The undersigned is a holder of a stock option (the "Option") to purchase shares
of WindTamer Corporation (the "Company") Common Stock, $.0001 par value per
share (the "Common Stock"), issued pursuant to a WindTamer Corporation Stock
Option Award Agreement dated as of November ___, 2009 (the "Agreement").


The undersigned hereby elects to purchase ____________ shares of Common Stock
pursuant to the terms of such Option (the "Option Shares"), and tenders herewith
payment in full in the amount of $________ per share, for a total purchase price
of $_______________, with the payment of the purchase price being made in the
form of _____________________, pursuant to Section 6 of the Agreement.  The
undersigned wishes to consummate the purchase of the Option Shares by or before
________________.


The undersigned also confirms and acknowledges that he will not sell or transfer
any Option Shares acquired pursuant to the exercise of the Option until he
requests and receives an opinion of the Company's counsel to the effect that
such proposed sale or transfer will not result in a violation of the Securities
Act of 1933, as amended, or any applicable state securities law, or a
registration statement covering the sale or transfer of the Option Shares has
been declared effective by the Securities and Exchange Commission or appropriate
state governmental authority, or he obtains a no-action letter from the
Securities and Exchange Commission or appropriate state governmental authority
with respect to the proposed transfer.


The undersigned acknowledges and agrees that this purported exercise of the
Option is conditioned on, and subject to, (a) any compliance with requirements
of applicable federal and state securities laws deemed necessary by the Company,
(b) to the undersigned's satisfaction of all federal, state or local income and
employment tax withholding requirements applicable to this exercise, and (c) if
the exercise is made in connection with a Change of Control transaction, the
vesting of the Option Shares may be conditioned upon the consummation of the
Change of Control if the Committee has provided for this condition in its
acceleration of the Option.


Please issue a certificate or certificates representing said Option Shares in
the name of the undersigned or in such other name as is specified below.  If the
Option Shares are being issued to any person other than the Optionee, evidence
of the right of such person to exercise the Option has been presented to the
Company and has been deemed satisfactory:



     
Name
Address:
               
Social Security Number
   
Date:
 


 
6
 
 